EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2011 and 2010 Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company for the period ending June 30, 2011 have been prepared in accordance with International Accounting Standard 34 for Interim Financial Reporting under International Financial Reporting Standards. These financial statements are the responsibility of the Company’s management and have been approved by the Board of Directors. The Company’s independent auditors have not performed an audit or review of these condensed interim consolidated financial statements. AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note June 30, December 31, (Note 18) ASSETS Current assets Cash and cash equivalents $ $ Interest receivable Sales taxes recoverable 9 Amounts receivable Prepaid expenses and other assets Non-current assets Mineral Properties Exploration 6 Property, Plant & Equipment 7 Investment in Related Companies 8 Reclamation Bonds $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ Amounts due to related parties 12a Total current liabilities Non-current liabilities Deferred Tax Liability Total liabilities EQUITY Shareholders’ equity Share Capital 10 Equity Reserves Treasury Shares (14,180 Shares, at cost) ) ) Accumulated Other Comprehensive Loss ) Accumulated Deficit ) ) Total Equity Total Liabilities and Equity $ $ Subsequent Events – Note 19 Approved by the Board of Directors: /s/Gary Robertson Director /s/ David Wolfin Director The accompanying notes are an integral part of the condensed interim consolidated financial statements 1 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian dollars) (Unaudited) Three months ended Six months ended June 30, June 30, June 30, June 30, Note (Note 18) (Note 18) Operating and Administrative Expenses Depreciation $ General exploration Investor relations Management fees Office and miscellaneous Professional fees Regulatory and compliance fees Salaries and benefits Share-based payments 11 - Travel and promotion Loss before other items and income tax ) Other Income (Expenses) Interest income Foreign exchange gain (loss) NET LOSS ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investments in related companies 8 ) ) Foreign currency translation differences for foreign operations ) ) COMPREHENSIVE GAIN (LOSS) $ ) $ $ ) ) Loss per Share - Basic and Diluted $ ) $ $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of the condensed interim consolidated financial statements 2 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Changes in Equity (Expressed in Canadian dollars) (Unaudited) Share Accumulated Other Common Capital Equity Treasury Comprehensive Accumulated Note Shares Amount Reserves Shares Loss Deficit TotalEquity Balance, January 1, 2010 $ $ $ ) $ ) $ ) $ Net loss for the period - ) ) Share-based payments - Options and Warrants cancelled / expired - - ) - - - Cumulative translation adjustments - Unrealized gain on investments - Balance, June 30, 2010 $ $ $ ) $ $ ) $ Balance, December 31, 2010 18 $ $ $ ) $ $ ) $ Net loss for the period - ) ) Common shares issued for cash: Exercise of stock options - Fair value of stock options exercised - ) - Share-based payments 11 - Options and Warrants cancelled / expired - - ) - - - Cumulative translation adjustments - ) ) Unrealized loss on investments - ) - ) Balance, June 30, 2011 $ $ $ ) $ ) $ ) $ 3 AVINO SILVER & GOLD MINES LTD. Condensed Interim Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) Six months ended Note June 30, 2011 June 30, 2010 CASH PROVIDED BY (USED IN): (Note 18) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments for non-cash items: Depreciation Share-based payments ) ) Net change in non-cash working capital 13 ) FINANCING ACTIVITIES Shares issued for cash, net of issuance costs - INVESTING ACTIVITIES Mineral property exploration expenditures ) ) Acquisition of Property, plant and equipment ) Decrease in cash and cash equivalents ) ) Effect of exchange rate changes on cash and cash equivalents ) CASH AND CASH EQUIVALENTS, Beginning CASH AND CASH EQUIVALENTS, Ending $ SUPPLEMENTARY CASH FLOW DISCLOSURES Cash paid for: Interest expense $
